2
1




                              NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                        Fed. R. App. P. 32.1



                  United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                               Submitted September 19, 2014
                                Decided September 23, 2014


                                          Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge




    No. 14-3007
                                                               Appeal from the United
    UNITED STATES OF AMERICA,                                  States District Court for the
           Plaintiff-Appellee,                                 Eastern District of Wisconsin.
            v.                                                 No. 14-CR-22
                                                               Rudolph T. Randa, Judge.
    RENARD BUTLER,
          Defendant-Appellant.




                                           Order

        Renard Butler, who pleaded guilty to possessing and passing counterfeit
    money, was sentenced to 24 months’ imprisonment. The district judge ordered
    him to report to prison on or before noon of October 6, 2014. But after a
    probation officer reported that Butler had conceded smoking marijuana and may
    have returned to passing counterfeit currency, the district court issued a warrant
    for his immediate arrest. He was taken into custody on September 3. Without
    holding a hearing, the district court rejected Butler’s motion for release, writing
No. 14-3007                                                                  Page 2

(in an order dated September 9) that because Butler has not filed an appeal of his
sentence, he is required to start serving his sentence immediately.

    Butler’s appeal contends that the district court violated 18 U.S.C. §3148(b),
which requires a district court to hold a hearing before ordering the
imprisonment of someone who had been released under 18 U.S.C. §3142. But
since §3142 applies to pretrial release, §3148 is not relevant. Section 3143, not
§3142, deals with release following a judgment of conviction.

     The district court understood that §3143 is the governing rule but was
mistaken in believing that Butler has not appealed. His appeal, No. 14-2770,
contests the length of his sentence. This makes him potentially eligible for release
under §3143(b)(1), which establishes immediate detention following entry of
judgment as the norm but permits a judge to allow release if “the judicial officer
finds—(A) by clear and convincing evidence that the person is not likely to flee
or pose a danger to the safety of any other person or the community … and (B)
that the appeal is not for the purpose of delay and raises a substantial question of
law or fact likely to result in—(i) reversal, (ii) an order for a new trial, (iii) a
sentence that does not include a term of imprisonment, or (iv) a reduced sentence
to a term of imprisonment less than the total of the time already served plus the
expected duration of the appeal process.”

    The district court’s order of September 9 said that Butler’s “violation of
conditions awaiting imprisonment” justifies incarceration, and a finding that
Butler has violated those conditions would foreclose a decision in his favor under
§3143(b)(1)(A). But the judge has not made such a finding. A report by a
probation officer could be the basis for such a finding but is not itself a judicial
finding. Nor has the district court considered the questions posed by
§3143(b)(1)(B). We therefore vacate the district court’s decision and remand for
consideration of the issues posed by §3143(b). The mandate will issue today, and
the district court should act with all possible dispatch.